Citation Nr: 1342716	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-09 754	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The April 2011 RO rating decision denied entitlement to service connection for a low back disorder and entitlement to service connection for a bilateral eye disorder.  In December 2011 the Veteran filed a timely notice of disagreement regarding both of the issues.  The Veteran was issued a Statement of the Case on both issues in March 2013.  However, the Veteran only perfected the appeal of the issue of entitlement to service connection for a low back disorder with a substantive appeal on a VA Form 9, dated in March 2013, and received in April 2013.  As such, the issue of entitlement to service connection for a bilateral eye disorder is not before the Board on appeal.

The Veteran requested a hearing before a member of the Board by videoconference in his substantive appeal on a VA Form 9.  The hearing was scheduled for November 2013 and the Veteran was notified of the hearing in a letter dated in September 2013.  However, as discussed below, the Veteran has submitted a statement requesting that his current appeal be withdrawn.  Accordingly, the Board considers the request for a Board hearing withdrawn.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant  has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


